Title: To James Madison from Louis-André Pichon, 30 August 1803
From: Pichon, Louis-André
To: Madison, James


Monsieur
Frederick Town, Maryland, le 12 Fructidor an 11e de la République Francaise, le 30. Aout 1803.
J’ai reçu il y a environ quinze jours, par l’intermédiaire de votre Département, des dépêches du ministre des Relations Extérieures de la République qui en couvraient une de ce ministre à votre adresse. Il m’a fallu quelques jours pour déchiffrer cette lettre ainsi que celles qui l’accompagnaient. Je me proposais d’avoir l’honneur de vous la remettre moi même et de vous donner communication des ordres qui me sont donnés par le Gouvernement francais relativement à l’echange des ratifications des Traités conclus entre la Republique française et les Etats Unis le 30 Avril dernier. Les circonstances paraissant de jour en jour plus contraires à l’exécution de ce projet et craignant d’être forcé de retourner sous peu à GeorgeTown, je crois ne devoir pas tarder plus long tems à vous faire passer, monsieur, cette lettre que je joins ici Sous le No 1. J’ai aussi l’honneur de vous addresser Sous le No 2 copie d’une dépêche du ministre des Relations Extérieures dont le contenu m’a paru devoir vous être communiqué.
Depuis l’époque où ces pièces me sont parvenues j’ai reçu aussi par l’intermédiaire de votre departement, monsieur, les Traités revetus de la ratification du Premier Consul que je suis chargé d’échanger contre ceux munis de la ratification du Gouvernement Américain. J’ai reçu en même tems des ordres pour le Citoyen Laussat qui doit agir à la Nouvelle Orléans comme Commissaire du Gouvernement français pour remettre la province de la Louisiane aux Etats Unis. Les ordres m’ont été adresser avec une dépêche du Ministre de la marine et des Colonies dont il m’a paru convenable, monsieur, de vous donner connaissance et que je joins en conséquence à la présente sous le No 3. Le ministre du Trésor public m’a fait parvenir par la même occasion une lettre ouverte adressée à Monsieur le Secrétaire de la Trésorerie que j’ai l’honneur de vous transmettre.
Les différentes pièces que je vous envoye avec cette lettre, monsieur, contiennent, comme vous le verrez, des instructions de mon Gouvernement Sur différens objets liés à l’exécution des Traités du 30 Avril. J’aurai besoin, pour exécuter ces instructions, de concerter mes dispositions avec celles que Monsieur le Président des Etats-Unis croira devoir prendre; et sous ce rapport je regrette de n’avoir pas pu comme je me le proposais avoir l’honneur de vous entretenir de ces objets. En attendant que je puisse avoir cet avantage à Washington je vous prie, Monsieur, d’agréer l’assurance de mon respect & de ma haute considération.
L. A. Pichon
 
Condensed Translation
About fifteen days ago, received some dispatches from the minister of foreign relations through the agency of the State Department, among which was one directed to JM. It took him several days to decipher that letter and those that accompanied it. Intended to remit that letter to JM himself and to inform JM of the orders given Pichon by his government relative to the exchange of ratifications for the treaty between France and the U.S. signed last 30 Apr. Circumstances have delayed his departure; fearing that he will be forced to return to Georgetown in a short while, thinks it best to send the letter (no. 1) enclosed in this. Also encloses no. 2, a copy of a dispatch from the minister of foreign relations, the contents of which should be communicated to JM.
Since receiving these documents he has received, also by way of the State Department, the treaty and ratification by the first consul. Is charged with exchanging these documents for the ratification by the U.S. Has also received orders for Laussat, the French commissary at New Orleans, who is charged with turning over the province of Louisiana to the U.S. These orders were sent to Pichon with a dispatch from the minister of marine and colonies, which he encloses (no. 3). The minister of the public treasury sent an open letter to the secretary of the treasury, which he also encloses.
The documents enclosed in this, as JM will see, contain instructions for the execution of the treaty of 30 Apr. In order to execute these instructions, he will need to coordinate his actions with those of the president, and thus he regrets that he cannot converse with JM on these subjects. Awaits an opportunity to do so in Washington.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 56:56–57). RC in a clerk’s hand, signed by Pichon; docketed by Wagner as received 1 Sept. For enclosures, see nn.



   
   Pichon enclosed a copy of a letter from Talleyrand to JM, 12 Prairial an XI (1 June 1803) (3 pp.; in French; docketed by Wagner), confirming the completion of the negotiation for the purchase of Louisiana, informing JM of the ratification of the treaty by Napoleon, and noting that the financial arrangements were described in a letter from Barbé-Marbois to Gallatin.



   
   Enclosed is a copy of a letter from Talleyrand to Pichon, 18 Prairial an XI (7 June 1803) (4 pp.; in French; docketed by Wagner), authorizing Pichon to exchange ratifications of the Louisiana treaty with the U.S. and instructing him to add two clauses in the procès-verbal: one to the effect that a British occupation of Louisiana would in no way exempt the U.S. from its obligations as spelled out in the treaty, and the second, that the treaty would become null and void unless the U.S. adhered strictly to the letter of its financial agreements.



   
   The enclosed letter from Denis Decrès to Pichon, 17 Prairial an XI (6 June 1803)(4 pp.; in French; docketed by Wagner), informed Pichon of the treaty signed between the U.S. and France on 30 Apr. 1803 and instructed him in the means of accepting the province of Louisiana from Spain and transferring it to the U.S. Decrès noted that Pichon should order the transfer once the ratifications were exchanged, making sure that the double operation was so coordinated that the French accepted the territory and passed it to the U.S. immediately, and he gave Pichon the power to name an agent at New Orleans if Laussat and his two top deputies should be unable to execute the treaty.



   
   Enclosure not found, but the letter, Barbé-Marbois to Gallatin, 18 Prairial an XI (7 June 1803) (2 pp.; in French), enclosed the contract with the Barings for the execution of the Louisiana Purchase, introduced Alexander Baring, who was coming to the U.S. to explain the arrangements further, and expressed hope that the treaty might be executed without delay (reproduced in Papers of Gallatin [microfilm ed.], reel 8).


